MEMORANDUM **
Glendora appeals pro se the district court’s order denying reconsideration of its judgment dismissing for lack of venue Glendora’ action alleging that a cable television operator removed her program from several of its public access channels in communities around New York City. We have jurisdiction pursuant to 28 U.S.C. § 1291. 28 U.S.C. § 1291. The district court did not abuse its discretion in denying Glendora’s motion for reconsideration. See Maraziti v. Thorpe, 52 F.3d 252, 253 (9th Cir.1995); see also 28 U.S.C. § 1391(a).
Glendora’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.